                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 1/21/2020
----------------------------------------------------------------- X
                                                                  :
  DERRICK PERKINS,                                                :
                                                                  :
                                                  Plaintiff,      :    1:18-cv-3590-GHW
                                                                  :
                              -v -                                :         ORDER
                                                                  :
  ADA PRESLEY, WARDEN NYCDOCS,                                    :
  CAPTAIN TUNSIL, FOOD SERVICE SUP,                               :
  NYCDOCS, CAPTAIN LUE, NYCDOCS,                                  :
  CAPTAIN KELLER, NYCDOCS,                                        :
  CORRECTION OFFICER LANI, NYCDOCS, :
  DAVID VILABREA, MEDICAL DOCTOR,                                 :
  NYCDOCS, CORRECTION OFFICER                                     :
  TORRES, NYCDOCS, CAPTAIN VASQUEZ, :
  NYCDOCS,                                                        :
                                                                  :
                                               Defendants. :
----------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:
         On January 15, 2020, the Court received a letter submitted by Mr. Perkins opposing

Defendants’ proposed motion for summary judgment. As discussed on the record during the

telephone conference held on January 15, 2020, Defendants have not submitted a motion for

summary judgment. The Court will consider any such motion and Mr. Perkins’ opposition when it

is filed. The Court will not, however, consider Mr. Perkins’ letter in connection with the briefing of

that motion. Mr. Perkins is directed to submit his arguments and any facts in opposition to the
motion for summary judgment in his briefing on that motion after it has been filed.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff by first-class and

certified mail.

        SO ORDERED.

 Dated: January 21, 2020                                _____________________________________
 New York, New York                                              GREGORY H. WOODS
                                                                United States District Judge




                                                    2
